Title: From Thomas Jefferson to Stephen Willis, 12 November 1792
From: Jefferson, Thomas
To: Willis, Stephen



Sir
Philadelphia Nov. 12. 1792.

Having long ago fixed on the ensuing spring for the time of my retiring to live at home, I did, when there the last fall, endeavor to put things into a train for resuming my buildings. This winter is employed in getting framing, limestone, and bringing up stone for the foundation of the new part to be first erected. The demolition of the walls wherein the present staircase is run up, and of the Antichamber (about 60,000 bricks) will, with about 20,000 new bricks which I possess, suffice I hope for the first summer’s construction, building to the water table with them. I shall begin about the first of April to dig my cellars, and then do the stonework, and as far as I can judge I shall be in readiness after that to do the brickwork. But I cannot be certain of it, because I am not at home to make sure that the winter’s preparations will be completed. I have thought it best to give you my prospect of asking your attendance, according to promise, merely that you may, if possible, so arrange your engagments as to come to Monticello, if I can get ready for you, and if I cannot be ready, that it may be no disappointment to you. I am extremely anxious to do the part of my house meditated this summer if possible. My operations of the subsequent years will be more certain. I shall be obliged to you for an answer directed to me at this place, & am with great esteem Sir, Your humble servt

Th: Jefferson

 